Case 1:20-cv-01006-GHW Document 121-21 Filed 07/02/21 Page 1 of 6




                       Exhibit 21
         Case 1:20-cv-01006-GHW Document 121-21 Filed 07/02/21 Page 2 of 6




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
_______________________________________________
                                                )
WHITESTONE CONSTRUCTION CORP.,                  )
                                                )
                         Plaintiff,             )               Case No.: 1:20-cv-1006-GHW
                                                )
             - against -                        )
                                                )               PLAINTIFF’S
YUANDA USA CORPORATION,                         )               INITIAL DISCLOSURE
                                                )
                         Defendant.             )
                                                )
_______________________________________________ )

           PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. § 26(a)(1)(A), Whitestone

 Construction Corp. (“Whitestone” or “Plaintiff”), by and through its attorneys, Goetz Fitzpatrick

 LLP, hereby makes the following initial disclosures:

           1.     The names and addresses of principal witnesses known to have pertinent

 information regarding this matter are as follows:

                  a.    Steven Grzic, c/o Donald J. Carbone, Goetz Fitzpatrick LLC, One
                        Penn Plaza, Suite 3100, New York, NY 10119, Mr. Grzic is
                        generally familiar with the overall issues related to the construction
                        project at-issue owned by the City University Construction Fund
                        (“CUNY” or “Owner”), including, but not limited to, the parties’
                        obligations, the Owner’s and general contractor’s rejection of the
                        construction work at-issue, means and anticipated costs of
                        remediation work to be done, dispute procedures in place and
                        commenced with the Owner and general contractor,
                        communications with the Owner and general contractor regarding
                        said remediation, breaches of the contract at-issue, and the affect of
                        the aforesaid breaches on the contract and project as a whole.

                  b.    Phil Carvelas, c/o Donald J. Carbone, Goetz Fitzpatrick LLC, One
                        Penn Plaza, Suite 3100, New York, NY 10119, Mr. Carvelas is
                        generally familiar with the overall issues related to the CUNY
                        construction project, including, but not limited to, the parties’
                        obligations, the Owner’s and general contractor’s rejection of the
                        construction work at-issue, means and anticipated costs of
                        remediation work to be done, dispute procedures in place and

 {00026587 - 1}                                      1
        Case 1:20-cv-01006-GHW Document 121-21 Filed 07/02/21 Page 3 of 6




                        commenced with the Owner and general contractor,
                        communications with the Owner and general contractor regarding
                        said remediation, breaches of the contract at-issue, and the affect of
                        the aforesaid breaches on the contract and project as a whole.

                 c.     James Dearth, c/o Donald J. Carbone, Goetz Fitzpatrick LLC, One
                        Penn Plaza, Suite 3100, New York, NY 10119, Mr. Dearth is
                        generally familiar with the overall issues related to the CUNY
                        construction project, including, but not limited to, the parties’
                        obligations, the Owner’s and general contractor’s rejection of the
                        construction work at-issue, means and anticipated costs of
                        remediation work to be done, dispute procedures in place and
                        commenced with the Owner and general contractor,
                        communications with the Owner and general contractor regarding
                        said remediation, breaches of the contract at-issue, and the affect of
                        the aforesaid breaches on the contract and project as a whole.

                 d.     Pawel Lepkowski, address unknown, Mr. Lepkowski is a former
                        employee of Whitestone who is generally familiar with the overall
                        issues related to the CUNY construction project, including, but not
                        limited to, the clerestory construction work at-issue, means of
                        remediation work to be done, the Owner’s and general contractor’s
                        rejection of said clerestory work, and communications with the
                        Owner and general contractor.

          2.     Whitestone has in its possession the following categories of documents and ESI that

it may use in the prosecution and defense of this action:

                 a.     A project file, including, but not limited to, the contract, meeting
                        minutes, photographs, project schedule, plans, specifications,
                        architect notes, change orders and all related submissions,
                        requisitions, invoices and cost projections, and all plans,
                        specifications, and modifications related to remedial work.

                 b.     Change orders, proposed change orders, modifications,
                        communications relating to change order disputes, notices and
                        descriptions of dispute, and all documents relating to the Owner’s
                        and general contractor’s rejection at-issue herein.

                 c.     Correspondence between Whitestone, F.J. Sciame Construction Co.,
                        Inc., and CUNY regarding the clerestory work deemed non-
                        conforming and the remediation of said work.

                 d.     Correspondence between Whitestone and Yuanda USA Corporation
                        (“Yuanda”) regarding the clerestory work at-issue, the rejection

{00026587 - 1}                                    2
        Case 1:20-cv-01006-GHW Document 121-21 Filed 07/02/21 Page 4 of 6




                        issued by the project owner and general contactor, and Whitestone’s
                        demand that Yuanda contribute its services and finances to the
                        remediation work demanded.

          3.     Whitestone’s calculation of damages remains on-going inasmuch as it continues to

provide work on the project at-issue, analyze the allegedly non-conforming clerestory work, and

remediate the subject clerestory work. That said, a copy of Whitestone’s calculation of damages

summarizing its damages as of the date hereof is annexed hereto as Exhibit “A.”

          4.     Whitestone has a general commercial liability insurance policy in place with

Accredited Surety and Casualty Company, Inc., bearing policy number 1-TPM-NY-17-01234886,

covering Whitestone’s work rendered on the CUNY project at-issue. Whitestone does not contend

that this policy provides coverage for the remedial work at-issue herein and has not submitted a

claim for any of its damages. Whitestone’s contract with Yuanda calls for Yuanda to procure and

provide insurance coverage to Whitestone, at Yuanda’s own expense, to cover the work procured

thereunder.

          Whitestone reserves the right to supplement this Initial Disclosure in the event that it

becomes aware of further responsive documents.


Dated: New York, New York
       June 26, 2020

                                              GOETZ FITZPATRICK LLP
                                              Attorneys for Plaintiff


                                              By: /s/ Donald J. Carbone
                                                      Donald J. Carbone, Esq. (DC-2122)
                                                      Christopher M. Rodriguez, Esq. (CR-0622)
                                              One Penn Plaza, Suite 3100
                                              New York, NY 10119
                                              (212) 695-8100
                                              Email: DCarbone@goetzfitz.com
                                                      CRodriguez@goetzfitz.com

{00026587 - 1}                                   3
Case 1:20-cv-01006-GHW Document 121-21 Filed 07/02/21 Page 5 of 6




                 EXHIBIT A
                             Case 1:20-cv-01006-GHW Document 121-21 Filed 07/02/21 Page 6 of 6


WCC MANPOWER
ITEM DESCRIPTION                                             UNIT COST     UNITS        TOTAL
    1 SCAFFOLDING ‐ Installation/Removal                                                                                CLERESTORY REMEDIATION SUMMARY
        ‐ CARPENTER (8MEN X 4 DAY)                             $1,000.00           32      $32,000.00   ITEM    Description                                 Cost
        ‐ LABOR (6MEN X 4 DAYS)                                 $750.00            24      $18,000.00       1   Whitestone Manpower                            $109,500.00
        ‐ Operating Engineer (2) days                          $1,500.00            2       $3,000.00       2   Metro‐tech Manpower ‐ Includes 30%OH&P         $460,228.68
    2 SCAFFOLD BASE/ROOF PROTECTION ‐ Installation/Removal                                                  3   Equipment                                        $32,595.18
        ‐ CARPENTER (6MEN X 2DAY)                              $1,000.00           12      $12,000.00       4   Material                                         $50,729.00
    3 INTERIOR WORK PLATFORM ‐ Installation/Removal                                                                                              Sub Total     $653,052.86
        ‐ CARPENTER (4MEN X 8DAY)                              $1,000.00           32      $32,000.00                                   WCC OH&P @ 20%         $130,610.57
    4 INTERIOR SIDEWALK BRIDGE ‐ Installation/Removal                                                                                      Insurance (18%)     $141,059.42
        ‐ CARPENTER (4MEN X 2DAY)                              $1,000.00            8       $8,000.00                                                 Total    $924,722.85
    5 SAFETY ZONE ‐ INTERIOR/ROOF ‐ Installation/Removal
        ‐ LABOR (2MEN X 3 DAYS)                                  $750.00       6            $4,500.00
                                                                        Sub Total         $109,500.00
                                                                 WCC OH&P @ 20%            $21,900.00
                                                                            Total         $131,400.00

MT MANPOWER
ITEM DESCRIPTION                                             UNIT COST UNITS      TOTAL
    1 CLERESTORY REMEDIATION ‐ MT Manpower only                $1,330.91      266 $354,022.06
                                                                         Sub Total $354,022.06
                                                                   MT OH&P @ 30%    $106,206.62
                                                                             Total $460,228.68

EQUIPMENT
ITEM DESCRIPTION                                             UNIT COST UNITS       TOTAL
    1 ELECTRIC SCISSOR LIFT 30'‐35' ‐ Monthly                    $995.00        2      $1,990.00
    2 Articulating Boom lift 80' ‐ Monthly                     $3,295.00        2      $6,590.00
    3 Knuckle Boom (2) days                                    $3,250.00        2      $6,500.00
    4 ATRIUM BOOM LIFT 72' ELECTRIC ‐ Weekly                   $3,757.59        2      $7,515.18
    5 Glass Carts                                             $10,000.00        1     $10,000.00
                                                                         Sub Total    $32,595.18
                                                                 WCC OH&P @ 20%        $6,519.04
                                                                             Total    $39,114.22

MATERIAL
ITEM DESCRIPTION                                             UNIT COST UNITS       TOTAL
    1 Brackets                                                $13,465.00        1     $13,465.00
    2 Transition Flashing                                      $2,000.00        1      $2,000.00
    3 2" rigid insulation                                         $30.00      100      $3,000.00
    4 Transition Membrane                                      $1,152.00        1      $1,152.00
    5 Plywood 3/4"                                                $30.00      125      $3,750.00
    6 Wood Plank 2"x4"                                             $5.00      100        $500.00
    7 Timber 12"x12"                                             $100.00       11      $1,100.00
    9 Debris netting                                              $62.00        1         $62.00
    8 Tarp                                                       $200.00        1        $200.00
    9 Misc. Fasteners                                            $500.00        1        $500.00
   10 Scaffolding/Guard railings                              $25,000.00        1     $25,000.00
                                                                         Sub Total    $50,729.00
                                                                 WCC OH&P @ 20%       $10,145.80
                                                                             Total    $60,874.80
